271 F.2d 266
59-2 USTC  P 9738
Irving BAUM, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Irving BAUM and Helen Baum, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12892, 12893.
United States Court of Appeals Third Circuit.
Argued Oct. 8, 1959.Decided Nov. 5, 1959.

Herbert L. Zuckerman, Newark, N.J., for petitioner.
Melvin L. Lebow, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Meyer Rothwacks, Marvin W. Weinstein, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We have examined carefully the records in this case and have weighed the arguments of the parties.  We can perceive no error in the Tax Court's findings and conclusions in any respect.  Consequently the decisions of the Tax Court will be affirmed.